At a former day of this term this case was affirmed, and appellant has filed a motion for rehearing. We have again carefully and thoughtfully gone over the record. In this case the jury assessed the death penalty, and if the facts did not justify the finding, or if the court had failed to submit any issue made by the evidence, defendant should be granted a new trial. But the defendant entered a plea of guilty to an unlawful killing, and stated in open court that all he hoped to do was to reduce the grade of offense to a less degree than murder in the first degree. The only fact relied on by appellant to do this was the previous trouble between deceased and himself, and when he had ridden nine miles at night in search of deceased, and when he called him to his door, upon deceased learning who it was that called him, deceased backed in his house. There is no testimony that deceased made any remark or committed any act that would render the mind of defendant incapable of cool reflection, and the evidence shows a killing upon express malice. The motion for a rehearing is overruled.
Overruled.